
	
		II
		110th CONGRESS
		1st Session
		S. 53
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for
			 Mr. Inouye) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to provide health
		  care practitioners in rural areas with training in preventive health care,
		  including both physical and mental care, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Preventive Health Care Training
			 Act of 2007.
		2.Preventive
			 health care trainingPart D of
			 title VII of the Public Health Service
			 Act (42
			 U.S.C. 294 et seq.) is amended by inserting after section 754
			 the following:
			
				754A.Preventive
				health care training
					(a)In
				generalThe Secretary may make grants to, and enter into
				contracts with, eligible applicants to enable such applicants to provide
				preventive health care training, in accordance with subsection (c), to health
				care practitioners practicing in rural areas. Such training shall, to the
				extent practicable, include training in health care to prevent both physical
				and mental disorders before the initial occurrence of such disorders. In
				carrying out this subsection, the Secretary shall encourage, but may not
				require, the use of interdisciplinary training project applications.
					(b)LimitationTo
				be eligible to receive training using assistance provided under subsection (a),
				a health care practitioner shall be determined by the eligible applicant
				involved to be practicing, or desiring to practice, in a rural area.
					(c)Use of
				assistanceAmounts received under a grant made or contract
				entered into under this section shall be used—
						(1)to provide
				student stipends to individuals attending rural community colleges or other
				institutions that service predominantly rural communities, for the purpose of
				enabling the individuals to receive preventive health care training;
						(2)to increase staff
				support at rural community colleges or other institutions that service
				predominantly rural communities to facilitate the provision of preventive
				health care training;
						(3)to provide
				training in appropriate research and program evaluation skills in rural
				communities;
						(4)to create and
				implement innovative programs and curricula with a specific prevention
				component; and
						(5)for other
				purposes as the Secretary determines to be appropriate.
						(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $5,000,000 for each of fiscal years 2008 through
				2011.
					.
		
